Per Curiam.
The people appeal from the ex-pungement of defendant’s conviction for indecent liberties with a female child under 16 (formerly MCL 750.336; MSA 28.568) pursuant to MCL 780.621; MSA 28.1274(101).
The people contend that defendant’s prior conviction for being drunk and disorderly, MCL 750.167; MSA 28.364, precludes him from obtaining the relief accorded under MCL 780.621; MSA 28.1274(101). We agree.
MCL 780.621(1); MSA 28.1274(101X1) clearly requires that the offender seeking relief not be convicted of more than one offense. MCL 750.167; MSA 28.364 is a 90-day misdemeanor. At the time defendant brought his petition, he did not fulfill the statutory prerequisites. Thus, the trial court committed error requiring reversal in setting aside the indecent liberties conviction.
Reversed.